Fourth Court of Appeals
                                            San Antonio, Texas
                                      MEMORANDUM OPINION

                                                No. 04-22-00242-CV

                      IN THE INTEREST OF A.S.F., J.J.S., A.L.A., and N.M.W.

                       From the 407th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2020PA01930
                      Honorable Charles E. Montemayor, Associate Judge Presiding

Opinion by:        Liza A. Rodriguez, Justice

Sitting:           Rebeca C. Martinez, Chief Justice
                   Patricia O. Alvarez, Justice
                   Liza A. Rodriguez, Justice

Delivered and Filed: August 3, 2022

AFFIRMED

           Appellant Mother 1 appeals from the trial court’s order terminating her parental rights to

her children. She argues that the evidence is legally and factually insufficient to support the trial

court’s finding that termination was in her children’s best interest. She also argues that the trial

court abused its discretion in appointing the Department of Family and Protective Services as the

permanent managing conservator of the children. We affirm.

                                                   BEST INTEREST

           To terminate parental rights pursuant to section 161.001 of the Texas Family Code, the

Department has the burden to prove by clear and convincing evidence that parental rights should



1
 To protect the identity of the minor child, we refer to the parties by fictitious names, initials, or aliases. See TEX.
FAM. CODE § 109.002(d); TEX. R. APP. P. 9.8(b)(2).
                                                                                                       04-22-00242-CV


be terminated pursuant to one of the predicate grounds in subsection 161.001(b)(1) and that

termination of parental rights is in the best interest of the child. See TEX. FAM. CODE

§ 161.001(b)(1), (2). Here, Appellant Mother does not contest the trial court’s finding that she

violated predicate grounds (N), (O), and (P). She contests only the trial court’s best-interest finding

pursuant to section 161.001(b)(2), arguing that the finding is not supported by legally and factually

sufficient evidence.

         In reviewing the legal sufficiency of the evidence, we look “at all the evidence in the light

most favorable to the finding to determine whether a reasonable trier of fact could have formed a

firm belief or conviction that its finding was true.” In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009)

(citation omitted). In reviewing the factual sufficiency of the evidence, we consider disputed or

conflicting evidence. Id. at 345. “If, in light of the entire record, the disputed evidence that a

reasonable factfinder could not have credited in favor of the finding is so significant that a

factfinder could not reasonably have formed a firm belief or conviction, then the evidence is

factually insufficient.” Id. (citation omitted). Under these standards, the factfinder is the sole judge

of the weight and credibility of the evidence. Id. at 346.

         Under Texas law, there is a strong presumption that the best interest of a child is served by

keeping the child with a parent. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). In determining

whether the child’s parent is willing and able to provide the child with a safe environment, the trial

court should consider the relevant factors set out in section 263.307. See TEX. FAM. CODE

§ 263.307(b). 2 In addition to these statutory factors, in considering the best interest of the child, a


2
 These factors include (1) the child’s age and physical and mental vulnerabilities; (2) the frequency and nature of out-
of-home placements; (3) the magnitude, frequency, and circumstances of the harm to the child; (4) whether the child
has been the victim of repeated harm after the initial report and intervention by the Department; (5) whether the child
is fearful of living in or returning to the child’s home; (6) the results of psychiatric, psychological, or developmental
evaluations of the child, the child’s parents, other family members, or others who have access to the child’s home; (7)
whether there is a history of abusive or assaultive conduct by the child’s family or others who have access to the
child’s home; (8) whether there is a history of substance abuse by the child’s family or others who have access to the


                                                          -2-
                                                                                                        04-22-00242-CV


factfinder may also consider the nonexclusive list of factors set forth by the Texas Supreme Court

in Holley v. Adams, 544 S.W.2d 367, 372 (Tex. 1976). 3 The Holley factors are neither all-

encompassing nor does a court need to find evidence of each factor before terminating the parent-

child relationship. In re C.H., 89 S.W.3d 17, 27 (Tex. 2002). In determining whether termination

of the parent-child relationship is in the best interest of a child, a factfinder may also judge a

parent’s future conduct by her past conduct. In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San

Antonio 2013, pet. denied). The predicate grounds for termination may also be probative of best

interest. In re C.H., 89 S.W.3d at 28.

         The children the subject of this suit are ten-year-old A.F., seven-year-old J.S., four-year-

old A.A., and two-year-old N.W. On March 14, 2022, this case was tried to the bench. Appellant

Mother did not appear at trial.

         Rachel Kotowsky, a Department caseworker, testified that the intake for this case was on

September 29, 2020 for the neglectful supervision of then five-year-old J.S., who was found asleep

alone in a car at a gas station. At the time of the incident, Appellant Mother was incarcerated.

According to Kotowsky, the Department had concerns about Appellant Mother’s drug use,




child’s home; (9) whether the perpetrator of the harm to the child is identified; (10) the willingness and ability of the
child’s family to seek out, accept, and complete counseling services and to cooperate with and facilitate an appropriate
agency’s close supervision; (11) the willingness and ability of the child’s family to effect positive environmental and
personal changes within a reasonable period of time; (12) whether the child’s family demonstrates adequate parenting
skills, including providing the child and other children under the family’s care with: (A) minimally adequate health
and nutritional care; (B) care, nurturance, and appropriate discipline consistent with the child’s physical and
psychological development; (C) guidance and supervision consistent with the child’s safety; (D) a safe physical home
environment; (E) protection from repeated exposure to violence even though the violence may not be directed at the
child; and (F) an understanding of the child’s needs and capabilities; and (13) whether an adequate social support
system consisting of an extended family and friends is available to the child. TEX. FAM. CODE § 263.307(b).
3
  These factors include, but are not limited to, the following: (1) the child’s desires; (2) the child’s present and future
emotional and physical needs; (3) any present or future emotional and physical danger to the child; (4) the parental
abilities of the individuals seeking custody; (5) the programs available to assist these individuals to promote the child’s
best interest; (6) the plans for the child by these individuals or by the agency seeking custody; (7) the stability of the
home or proposed placement; (8) the parent’s acts or omissions that may indicate the existing parent-child relationship
is improper; and (9) any excuse for the parent’s acts or omissions. In re E.C.R., 402 S.W.3d 239, 249 n.9 (Tex. 2013)
(citing Holley, 544 S.W.2d at 371-72).


                                                           -3-
                                                                                     04-22-00242-CV


specifically methamphetamine use, and possible domestic violence between Appellant Mother and

her partner. Kotowsky testified a service plan was created and Appellant Mother was court ordered

to complete a psychological evaluation with individual counseling; to undergo a drug assessment

and random drug testing; to complete any recommended drug treatment; to complete parenting

and domestic violence prevention classes; and to secure housing and employment. Kotowsky

testified all the above services were set up for Appellant Mother; however, Appellant Mother did

not complete any of the services. According to Kotowsky, Appellant Mother may have started

drug treatment, but she never completed it. Kotowsky testified that Appellant Mother was sent for

drug testing twenty-three times but only underwent testing twice. Both tests were positive. When

asked whether Appellant Mother gave excuses for not completing her services, Kotowsky testified

that Appellant Mother gave different reasons. “She had stated that she had not had any contact

with the services, that she did not have transportation, or that she was out of town.”

       Kotowsky testified that Appellant Mother did participate in some parent-child visits:

“Some of the visits were appropriate; some of them were not.” According to Kotowsky, Appellant

Mother acted inappropriately during some visits when she promised the children that they were

coming home, which was particularly harmful to A.F. Kotowsky testified that she was unable to

assess Appellant Mother’s home to see if it was appropriate for the children because Appellant

Mother did not provide any information about the residence in which she was residing. Kotowsky

also testified that Appellant Mother did not provide any proof of employment. According to

Kotowsky, the only financial support Appellant Mother provided to her children during the

pendency of the case were some gifts to the children for birthdays and Christmas.

       Kotowsky testified that the last time she had contact with Appellant Mother was via a text

message in January 2022, two months before trial. Kotowsky encouraged Appellant Mother to




                                                -4-
                                                                                      04-22-00242-CV


complete her services and inquired into whether they could meet. Kotowsky testified that

Appellant Mother said she could not meet because she did not have transportation.

        Kotowsky testified that while she was the caseworker, A.F. and N.W. were placed together

in the same foster home. J.S. and A.A. were placed in separate foster homes. Kotowsky testified

the foster homes were meeting the needs of the children. Further, A.F. and J.S. had specific

academic needs that were being addressed while in foster care.

        Crystal Jones, a Department caseworker, testified she was assigned to this case in February

2022. Her last contact with Appellant Mother was the morning of trial when Appellant Mother

“wanted to confirm that court was set for today.” Jones testified she gave Appellant Mother the

time and confirmed trial was set for that day. Jones testified she did not give Appellant Mother the

Zoom information, but Appellant Mother had received that information at a previous hearing.

        Jones testified that during her time on the case, Appellant Mother had not completed any

services. According to Jones, when she first met with Appellant Mother, Appellant Mother said

she had completed all her services. However, when Jones asked for certificates showing

completion, Appellant Mother said she did not have any certificates. Jones was then asked about

the reasons Appellant Mother gave for not completing her services. Jones replied that with regard

to drug testing, Appellant Mother said she was in the process of moving. Jones testified that

Appellant Mother had visited the children but, like Kotowsky, Jones testified Appellant Mother

had engaged in inappropriate conduct during the visits. According to Jones, after some of the visits,

the children said “they would be going home or [were] promised certain things that they didn’t

get.”

        Jones testified the children are currently placed in four separate foster homes. N.W. has

been placed in her foster home with a sibling who was not part of this case, and her foster home

would like to adopt her. A.A. has also been placed in a foster-to-adopt home. Jones testified the


                                                -5-
                                                                                        04-22-00242-CV


Department is continuing to look for placements for J.S. and A.F. that will lead to permanency for

them. Jones testified the children are able to see each other. Both caseworkers testified that the

foster homes were meeting the children’s needs.

        In reviewing all the evidence in the light most favorable to the trial court’s finding, we

conclude a reasonable factfinder could have formed a firm belief or conviction that termination of

Appellant Mother’s parental rights was in her children’s best interest. See In re J.O.A., 283 S.W.3d

at 344. There was evidence that during the pendency of this case, Appellant Mother had only

undergone drug testing twice out of twenty-three requested times. The two times she did test

produced positive results. Further, the trial court could infer that Appellant Mother failed to submit

to drug testing the other times because she was using illegal drugs. See In re W.E.C., 110 S.W.3d

231, 239 (Tex. App.—Fort Worth 2003, no pet.) (“The jury could reasonably infer that appellant’s

failure to complete the scheduled screenings indicated she was avoiding testing because she was

using drugs.”); see also In re C.A.B., 289 S.W.3d 874, 885 (Tex. App.—Houston [14th Dist.] 2009,

no pet.) (same). There was testimony that Appellant Mother had not provided proof of stable

housing or employment. Nor had she shown that she had completed the services ordered by the

court. There was also evidence that she had inappropriate visits with her children by promising

them they would be able to return to her care. Finally, there was testimony that although Appellant

Mother had confirmed the date and time of trial with Jones the morning of trial, she failed to

appear. Based on the above evidence the trial court could reasonably conclude Appellant Mother

is incapable of meeting her children’s financial and emotional needs at this time. The trial court

could have also reasonably concluded the children’s placements were meeting their emotional and

financial needs and that the Department would ensure the children’s needs were met in the future.

We therefore hold the evidence is legally sufficient to support the trial court’s best-interest finding.




                                                  -6-
                                                                                        04-22-00242-CV


        With regard to factual sufficiency, we note that the children have been placed in separate

foster homes and only two of those homes wish to adopt. However, given the other evidence

presented, we conclude the evidence is factually sufficient that termination of her parental rights

was in her children’s best interest. See In re J.O.A., 283 S.W.3d at 345.

                                         CONSERVATORSHIP

        In her final issue, Appellant Mother argues if the trial court’s termination order is reversed

on appeal, the trial court’s conservatorship order should also be reconsidered. However, we have

determined the trial court did not err in terminating Appellant Mother’s parental rights. Thus,

Appellant Mother’s argument has no merit. See In re C.J.Y., No. 04-20-00009-CV, 2020 WL

3441248, at *7 (Tex. App.—San Antonio June 24, 2020, pet. denied); see also In re M.R.D., No.

04-19-00524-CV, 2020 WL 806656, at *9 (Tex. App.—San Antonio Feb. 19, 2020, pet. denied)

(holding that because the trial court did not err in terminating appellant’s rights, appellant no longer

had any legal rights to her children and could not challenge the portion of the termination order

that related to the appointment of conservators); In re L.T.P., No. 04-17-00094-CV, 2017 WL

3430894, at * 6 (Tex. App.—San Antonio 2017, pet. denied) (same).

                                            CONCLUSION

        We affirm the trial court’s order terminating Appellant Mother’s parental rights.


                                                    Liza A. Rodriguez, Justice




                                                  -7-